COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      Osa Alohaneke v. State of Texas

Appellate case number:    01-18-00102-CR

Trial court case number: 15-DCR-069234

Trial court:              400th District Court of Fort Bend County

Date motion filed:        December 10, 2019

Party filing motion:      Appellant


       It is ordered that the motion for rehearing is denied.


Judge’s signature: ____/s/ Julie Countiss________
                   Acting for the Court

Panel consists of: Justices Kelly, Hightower, and Countiss.

Date: __December 31, 2019____